Name: Commission Implementing Regulation (EU) NoÃ 221/2014 of 7Ã March 2014 amending Regulation (EC) NoÃ 288/2009 in respect of fixing the indicative allocation of the aid under the School Fruit and Vegetables Scheme
 Type: Implementing Regulation
 Subject Matter: teaching;  plant product;  consumption;  economic policy;  EU finance;  cooperation policy
 Date Published: nan

 8.3.2014 EN Official Journal of the European Union L 69/102 COMMISSION IMPLEMENTING REGULATION (EU) No 221/2014 of 7 March 2014 amending Regulation (EC) No 288/2009 in respect of fixing the indicative allocation of the aid under the School Fruit and Vegetables Scheme THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (1), and in particular Article 5(2) thereof, Whereas: (1) Article 5 of Regulation (EU) No 1370/2013 sets the overall amount of the Union aid for the supply of fruit and vegetables, processed fruit and vegetables and banana products to children as referred to in Article 23 of Regulation (EU) No 1308/2013 of European Parliament and of the Council (2) (hereinafter school fruit and vegetables scheme). Furthermore, Article 5 of Regulation (EU) No 1370/2013 fixes the maximum co-financing rates and a minimum amount of that aid per Member State. (2) The Commission should fix the indicative allocation of the aid for the school fruit and vegetables scheme to each Member State on the basis of criteria referred to in Article 23(5) of Regulation (EU) No 1308/2013. The Commission should furthermore periodically assess whether the indicative allocation remains consistent with those criteria. (3) Annex II to Commission Regulation (EC) No 288/2009 (3) sets the amount of the indicative allocation of Union aid per Member State based on the overall Union budget of EUR 90 million. Since Regulation (EU) No 1370/2013 increases the overall budget for the school fruit and vegetables scheme to EUR 150 million and it fixes new co-financing rates, a new indicative allocation should be fixed. (4) The new indicative allocation should also take into account the criteria referred to in Article 23(5) of Regulation (EU) No 1308/2013 based on the latest available data from 2012 as regards the number of children in the age group of six- to ten-year olds as a proportion of the population in Member State's regions. (5) Regulation (EC) No 288/2009 should therefore be amended accordingly. To take into account the periodicity of the school year, the new indicative allocation should therefore become applicable as from 1 August 2014. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 288/2009 Annex II is replaced by the text set out in the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 346, 20.12.2013, p. 12. (2) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common market organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (3) Commission Regulation (EC) No 288/2009 of 7 April 2009 laying down detailed rules for applying Council Regulation (EC) No 1234/2007 as regards Community aid for supplying fruit and vegetables, processed fruit and vegetables and banana products to children in educational establishments, in the framework of a School Fruit Scheme (OJ L 94, 8.4.2009, p. 38). ANNEX ANNEX II Indicative allocation of Union aid per Member State Member State Co-financing rate (in %) Children 6-10 abs. numbers EUR Austria 75 % 406 322 2 239 273 Belgium 75 % 611 450 3 369 750 Bulgaria 90 % 316 744 2 094 722 Croatia 90 % 205 774 1 360 845 Cyprus 75 % 44 823 290 000 Czech Republic 88 % 480 495 3 124 660 Denmark 75 % 328 182 1 808 638 Estonia 90 % 66 436 439 361 Finland 75 % 290 308 1 599 911 France 76 % 4 051 279 22 500 145 Germany 75 % 3 575 991 19 707 575 Greece 81 % 529 648 3 143 600 Hungary 86 % 482 160 3 031 022 Ireland 75 % 319 126 1 758 729 Italy 80 % 2 853 098 16 719 794 Latvia 90 % 95 861 633 957 Lithuania 90 % 136 285 901 293 Luxembourg 75 % 29 473 290 000 Malta 75 % 19 511 290 000 Netherlands 75 % 986 118 5 434 576 Poland 88 % 1 802 733 11 645 350 Portugal 85 % 527 379 3 284 967 Romania 89 % 1 054 185 6 869 985 Slovakia 89 % 262 703 1 709 502 Slovenia 83 % 91 095 554 291 Spain 75 % 2 337 457 12 939 604 Sweden 75 % 518 322 2 856 514 United Kingdom 76 % 3 494 635 19 401 935 EU 28 79 % 25 917 593 150 000 000